Citation Nr: 1420128	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  09-12 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a compensable rating for a post-operative umbilical hernia.

2.  Entitlement to a compensable rating for an ulcer scar of the left ring finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel
INTRODUCTION

The Veteran served on active duty from July 1965 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2014, the Veteran testified at a video conference hearing before the Board.  Unfortunately, due to apparent technical difficulties, a transcript of the hearing is unavailable.  The Veteran has indicated that he wants to appear at a hearing before a Veterans Law Judge of the Board at his local Regional Office.

Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Because the RO schedules Board hearings conducted at the RO, a remand of this matter to the RO is required to schedule the Veteran for a new hearing.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a hearing before a member of the Board sitting at the RO.  The RO must notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704 (2013), and give the Veteran and his representative opportunity to prepare for the hearing.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



